Order, Supreme Court, New York County, entered on June 25, 1971, denying defendant’s motion for a rehearing, on additional papers, unanimously reversed, on the law, without costs and without disbursements, the motion granted, and upon such rehearing plaintiffs’ motion for summary judgment granted only to the extent of granting plaintiffs partial summary judgment in the sum of $2,300 for use and occupancy during the month of August, 1970, and directing dismissal of defendant’s counterclaim, and otherwise denied. Except to the extent indicated, we find sufficient triable issues raised in the papers submitted hereon to warrant denial of summary judgement. Moreover, under the circumstances here presented, the question of damages and the issue of liability are so interrelated that no time or effort of either the court or the litigants would be saved by the direction below for a separate assessment of damages. (Hastings v. Richard, Ellis & Co., 36 A D 2d 695.) Concur—-Markewich, J. P., Murphy, McNally, Eager and Capozzoli, JJ.